DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim 49 recites, “means for communicating with an electronic device” and “means for sensing carried by the stylus housing…”, which invokes 112(f) as there are no structures described in the limitations to provide said, “means for communicating” and “means for sensing”.  Based on the specification, it is assumed a wireless radio is used as “a means for communicating” and a sensor is used as “a means for sensing”.  Claims 50-59 are dependent on claim 49.
Claim 57 recites, “means for charging the battery”, which invokes 112(f) as there is no structure described in the limitation to provide said, “means for charging”.  Based on the specification, it is assumed a power connector is used as a “means for charging”.
Claim 58 recites, “means for detecting pressure on the electronic stylus”, which invokes 112(f) as there is no structure described in the limitation to provide said, “means for detecting pressure”.  Based on the specification, it is assumed a sensor is used as a “means for detecting pressure”.
Allowable Subject Matter
Claims 38, 40-53 and 55-68 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “at least one sensor carried by the stylus housing, the at least one sensor to output one or more first signals associated with a tilt angle of the stylus housing and one or more second signals associated with a direction of movement of the stylus housing; and processor circuitry to cause the wireless radio to transmit one or more third signals to cause: a virtual stylus stroke to be displayed via the display screen of the electronic device in response to the one or more first signals from the at least one sensor, a width of the virtual stylus stroke corresponding to the tilt angle; and a keyboard input value to be displayed via the display screen of the electronic device, the keyboard input value associated with the one or more second signals from the at least one sensor”, in combination with the other limitations set forth in claim 38.
The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “means for sensing carried by the stylus housing, the means for sensing to output one or more first signals associated with a tilt angle of the stylus housing and one or more second signals associated with a direction of movement of the stylus housing, the means for communicating to transmit one or more third signals to cause: a virtual stylus stroke to be displayed via a display screen of the electronic device in response to the one or more first signals, a width of the virtual stylus stroke corresponding to the tilt angle; and a keyboard input value to be displayed via the display screen of the electronic device corresponding to the one or more second signals”, in combination with the other limitations set forth in claim 49.
The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “at least one sensor carried by the stylus housing, the at least one sensor to output one or more first signals associated with a tilt angle and movement of the stylus housing; and processor circuitry to cause the wireless radio to transmit one or more second signals to cause a virtual stylus stroke corresponding to at least one of the tilt angle or the movement to be displayed as a keyboard input value in a text field via the display screen of the electronic device in response to the one or more first signals from the at least one sensor”, in combination with the other limitations set forth in claim 60.
The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “at least one sensor carried by the stylus housing, the at least one sensor to output one or more first signals associated with a tilt angle of the stylus housing and with a direction of movement of the stylus housing; and processor circuitry to cause the wireless radio to transmit one or more second signals to cause: a virtual stylus stroke to be displayed via the display screen of the electronic device in response to the one or more first signals, a width of the virtual stylus stroke corresponding to the tilt angle; and a keyboard input value corresponding to the one or more first signals to be displayed via the display screen of the electronic device”, in combination with the other limitations set forth in claim 66.
Claims 40-48, 50-59, 61-65, 67 and 68 are dependent on claims 38, 49, 60 and 66.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773.  The examiner can normally be reached on Monday-Friday 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/           Primary Examiner, Art Unit 2627